Per Curiam.
The Supreme Court in dealing with this case (86 N. J. L. 520) correctly pointed out that the defendant's motion to *724direct an acquittal, made at the close of the stated case, was not renewed at the end of the case. Mr. Justice Kalisch, speaking for the Supreme Court, then proceeded to declare that “even if the motion had been renewed at the end of the case, it would not have availed Curts.”
"We have not considered the propriety of that declaration because the question is not involved in the decision, and respecting it we express no opinion.
In all other respects we approve of the opinion.
The judgment of the Supreme Court, affirming that of the Sussex Quarter Sessions, will be affirmed.
For affirmance—The Chancellor, Garrison, Swayze, Trenchard, Bergen, Minturn, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 12.
For reversal—None.